UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4386



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


THOMAS ANDREW MILLS, a/k/a Thomas Andrew
Mills, Jr., a/k/a Andrew Mills, a/k/a Thomas
Mills, Jr., a/k/a Thomas Anderson Mills,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-03-249-BR)


Submitted:   March 25, 2005                   Decided:   May 4, 2005


Before WILKINSON, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant. Frank D. Whitney, United States Attorney,
Anne M. Hayes, Christine Witcover Dean, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Thomas Andrew Mills was convicted by a jury of possessing

a firearm after having been convicted of a felony, in violation of

18 U.S.C. § 922(g)(1) (2000).           Mills appeals his conviction,

asserting the district court erred by admitting evidence that the

guns at issue were stolen.     We affirm.

           Because Mills’ counsel failed to make a specific, timely

objection, our review is for plain error. Fed. R. Evid. 103(a)(1).

Mills must show:    (1) there was error; (2) that is plain; (3) that

affected his substantial rights; and (4) that “seriously affected

the   fairness,    integrity   or     public   reputation   of   judicial

proceedings” to such a degree that this court is persuaded to

exercise its discretion to correct the error. See United States v.

Vonn, 535 U.S. 55, 62-63 (2002) (internal quotations omitted).

Even if Mills has identified error that is plain, Mills fails to

demonstrate the error affected his substantial rights in light of

the overwhelming evidence that he constructively possessed the

weapons.

           Accordingly, we affirm Mills’ conviction. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED


                                    - 2 -